Exhibit 10.11

 

CONSULTANT AGREEMENT

 

This Agreement is made and entered into as of the 1st day of September, 2011
(the “Effective Date”), between Blue Calypso, Inc. (the “Company”) and
CEOcast, Inc. (the “Consultant”).

 

In consideration of and for the mutual promises and covenants contained herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1.     Purpose.  The Company hereby employs the Consultant during the Term (as
defined below) to render Investor Relations services to the Company, upon the
terms and conditions as set forth herein.

 

2.     Term.  This Agreement shall be effective for a one-year period (the
“Term”) commencing on the Effective Date.

 

3.     Duties of Consultant.  During the term of this Agreement, the Consultant
shall upon request provide to the Company those services outlined in attached
Exhibit A. Notwithstanding the foregoing, it is understood and acknowledged by
the parties that the Consultant shall: (a) shall perform its analysis and reach
its conclusions about the Company independently, and that the Company shall have
no involvement therein; and (b) shall not render advice and/or services to the
Company in any manner, directly or indirectly, that is in connection with the
offer or sale of securities, that could result in market making.

 

4.     Expenses.  Consultant shall not incur any expenses in excess of $500
without the express prior consent of the Company. The Company, upon receipt of
appropriate supporting documentation, shall reimburse the Consultant for any and
all reasonable out-of-pocket expenses incurred by it in connection with services
requested and approved by the Company, including, but not limited to, all
charges for travel, printing costs and other expenses spent on the Company’s
behalf.  The Company shall immediately pay such expenses upon the presentation
of invoices.  If the Company has not provided prior written consent for the
expenses in excess of $500, it shall not be obligated to reimburse Consultant.

 

5.     Compensation.  For services to be rendered by the Consultant hereunder,
the Consultant shall receive from the Company upon the signing of the Agreement:
(a) $22,000.00 (the “Retainer”), which represents the first and last month’s
payment under the Agreement, and the Company shall pay Consultant $11,000.00 on
or before the 1st day of each month during the term of the Agreement, excluding
the last month. The Company shall also pay Consultant expenses as outlined in
Section 4 upon presentation of invoices.

 

6.     Further Agreements.  Due to the nature of the services being provided by
Consultant hereunder, Consultant acknowledges that if it may receive access to
Confidential Information (as defined in Section 6 hereof ) and that, as a
consultant to the Company, it will attempt to provide advice that serves the
best interest of the Company.  Consultant shall, at all times that it is the
beneficial owner of Common Stock of the Company, and hereby covenants and agrees
to vote any such shares that Consultant receives as consideration for the
services provided hereunder on all matters coming before it as a stockholder of
the Company as may be recommended by, and in the same manner as, the majority of
the Board of Directors of the Company. Consultant agrees comply with all Company
insider trading policies.

 

7.     Confidentiality.  Consultant acknowledges that as a consequence of its
relationship with the Company, it may be given access to confidential
information which may include the following types of information; financial
statements and related financial information with respect to the Company and its
subsidiaries (the “Confidential Financial Information”), trade secrets,
products, product development, product packaging, future marketing materials,
business plans, certain methods of operations, procedures, improvements,
systems, customer

 

1

--------------------------------------------------------------------------------


 

lists, supplier lists and specifications, and other private and confidential
materials concerning the Company’s business (collectively, “Confidential
Information”).

 

Consultant covenants and agrees to hold such Confidential Information strictly
confidential and shall only use such information solely to perform its duties
under this Agreement, and Consultant shall refrain from allowing such
information to be used in any way for its own private or commercial purposes. 
Consultant shall also refrain from disclosing any such Confidential Information
to any third parties.  Consultant further agrees that upon termination or
expiration of this Agreement, it will return all Confidential Information and
copies thereof to the Company and will destroy all notes, reports and other
material prepared by or for it containing Confidential Information.  Consultant
understands and agrees that the Company might be irreparably harmed by violation
of this Agreement and that monetary damages may be inadequate to compensate the
Company.  Accordingly, the Consultant agrees that, in addition to any other
remedies available to it at law or in equity, the Company shall be entitled to
injunctive relief to enforce the terms of this Agreement.

 

Notwithstanding the foregoing, nothing herein shall be construed as prohibiting
Consultant from disclosing any Confidential Information (a) which at the time of
disclosure Consultant can demonstrate either was in the public domain and
generally available to the public or thereafter becomes a part of the public
domain and is generally available to the public by publication or otherwise
through no act of the Consultant; (b) which Consultant can establish was
independently developed by a third party who developed it without the use of the
Confidential Information and who did not acquire it directly or indirectly from
Consultant under an obligation of confidence; (c) which Consultant can show was
received by it after the termination of this Agreement from a third party who
did not acquire it directly or indirectly from the Company under an obligation
of confidence; or (d) to the extent that the Consultant can reasonably
demonstrate such disclosure is required by law or in any legal proceeding,
governmental investigation, or other similar proceeding.

 

8.               Severability.  If any provision of this Agreement shall be held
or made invalid by a statute, rule, regulation, decision of a tribunal or
otherwise, the remainder of this Agreement shall not be affected thereby and, to
this extent, the provisions of this Agreement shall be deemed to be severable.

 

9.               Governing Law;  Venue;  Jurisdiction.  This Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of New York, without reference to principles of conflicts or choice of law
thereof.  Each of the parties consents to the jurisdiction of the U.S. District
Court in the Southern District of New York in connection with any dispute
arising under this Agreement and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non conveniens to
the bringing of any such proceeding in such jurisdictions.  Each party hereby
agrees that if another party to this Agreement obtains a judgment against it in
such a proceeding, the party which obtained such judgment may enforce same by
summary judgment in the courts of any country having jurisdiction over the party
against whom such judgment was obtained, and each party hereby waives any
defenses available to it under local law and agrees to the enforcement of such a
judgment.  Each party to this Agreement irrevocably consents to the service of
process in any such proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to such party at it address set forth herein. 
Nothing herein shall affect the right of any party to serve process in any other
manner permitted by law.  Each party waives its right to a trial by jury.

 

10.         Miscellaneous.

 

(a)                                  Any notice or other communication between
parties hereto shall be sufficiently given if sent by certified or registered
mail, postage prepaid, if to the Company, addressed to it at 1345 Valwood
Parkway, Carrolton, TX 75002: ATTN: Andrew Levi or if to the

 

2

--------------------------------------------------------------------------------


 

Consultant, addressed to it at CEOcast, Inc., 317 Madison Avenue, Suite 1621,
New York, NY 10017, Attention: Administrator, facsimile number: (212) 732-1131,
or to such address as may hereafter be designated in writing by one party to the
other.  Any notice or other communication hereunder shall be deemed given three
days after deposit in the mail if mailed by certified mail, return receipt
requested, or on the day after deposit with an overnight courier service for
next day delivery, or on the date delivered by hand or by facsimile with
accurate confirmation generated by the transmitting facsimile machine, at the
address or number designated above (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received).

 

(b)                                 This Agreement embodies the entire Agreement
and understanding between the Company and the Consultant and supersedes any and
all negotiations, prior discussions and preliminary and prior arrangements and
understandings related to the central subject matter hereof.

 

(c)                                  This Agreement has been duly authorized,
executed and delivered by and on behalf of the Company and the Consultant.

 

(d)                                 This Agreement and all rights, liabilities
and obligations hereunder shall be binding upon and inure to the benefit of each
party’s successors but may not be assigned without the prior written approval of
the other party.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereof.

 

 

BLUE CALYPSO, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

CEOCAST, INC

 

 

 

 

 

 

By:

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

1. Interviews on CEOcast.com that will be distributed to over 275,000 opt-in
investors registered on our Internet site.

2. Company featured on the Home Page of CEOcast Internet site for one week each
quarter.

3. The writing and distribution of press releases to over 275,000 opt-in
investors.

4. Company covered in CEOcast weekly newsletter.

5. Calls to brokers on each news release. These brokers can buy small-cap
securities in particular.

6. Meetings with micro-cap institutional investors.

7. Meetings with small-cap brokerage firms and brokers to develop support for
the company’s stock and research coverage.

8. Investor line to handle call volume.

9. Strategic advice and other customary IR services.

10. Maintenance of company databases including distribution to selected lists.

11. Market surveillance.

12. High net-worth investor dinner (Company to pay actual expenses).

13. Market makers to trade Company’s stock.

14. Financial blogs to cover the Company.

 

4

--------------------------------------------------------------------------------